UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21324 ACP Funds Trust (Exact name of registrant as specified in charter) 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Name and address of agent for service) registrant's telephone number, including area code: (610) 688-4180 Date of fiscal year end: December 31 Date of reporting period: June 30, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ACP Funds Trust 2009 Semi-Annual Review Performance Summary* 2QT 2009 YTD 12 Month 3 Year^ 5 Year^ Value of $100** Standard Deviation** Sharpe Ratio** Beta** ACP Advantage Series* 4.70% 5.78% -4.94% 2.07% 3.79% 4.76% ACP Institutional Series* 5.04% 6.51% -3.63% 3.09% 4.77% 4.79% S&P 500 15.93% 1.33% -26.21% -8.22% -2.24% 15.79% -0.05 Russell 2000 20.40% 1.91% -26.19% -11.11% -2.96% 20.54% HFRX Equity 5.16% 5.97% -20.03% -4.43% -1.34% 7.79% *Performance numbers are net of fees **Since Inception ^Annualized
